        Case 1:19-cv-06091-BCM Document 92 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  3/4/2021
 DWAYNE GILMORE, et al.,

              Plaintiffs,                              19-CV-6091 (BCM)
       -against-                                       ORDER
 THE CITY OF NEW YORK,

              Defendant.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated at Dkt. No. 59, defendant's motion to dismiss the claims of plaintiff

Rodney Taylor (Dkt. No. 54) is GRANTED. Taylor's claims are DISMISSED without prejudice.

Dated: New York, New York
       March 4, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
